818 P.2d 1296 (1991)
109 Or.App. 321
Juan J. GARCIA, Petitioner,
v.
BOARD OF PAROLE, Respondent.
CA A65305.
Court of Appeals of Oregon.
Argued and Submitted July 24, 1991.
Decided October 23, 1991.
Lawrence J. Hall, Deputy Public Defender, Salem, argued the cause for petitioner. With him on the brief was Sally L. Avera, Public Defender, Salem.
Douglas F. Zier, Asst. Atty. Gen., Salem, argued the cause for respondent. On the brief were Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and John Reuling, Asst. Atty. Gen., Salem.
Before RICHARDSON, P.J., JOSEPH, C.J., and DEITS, J.
PER CURIAM.
Petitioner seeks review of an order of the Board of Parole. Because he did not exhaust his administrative remedies under ORS 144.335(1), we do not have jurisdiction to consider the petition.
After the Board issued its order, petitioner timely requested administrative review. However, before the Board ruled on his request, petitioner filed his petition for review in this court. The Board subsequently denied administrative review. Consequently, at the time the petition for review was filed, petitioner's administrative remedies had not been exhausted and we could not assume jurisdiction. Betsch v. Board of Parole, 109 Or. App. 155, 817 P.2d 1356 (1991); Taylor v. Board of Parole, 108 Or. App. 633, 816 P.2d 714 (1991).
Petitioner argues that he should not be bound by the administrative review requirements of ORS 144.335(1), because the Board did not correctly inform him of his appeal rights as required by ORS 183.413(2)(i). Although the record does not disclose when petitioner was first informed of his appeal rights, the order from which he petitioned for review informed him how to seek administrative review and gave him *1297 notice that his petition for review must be filed within 60 days "of the response to administrative review request." That notice, which he had received before he filed the petition for review, sufficiently informed him that he must seek administrative review as a condition precedent to appellate court review.
Petition for judicial review dismissed.